Hill, C. J.,
dissenting. While fully agreeing to the abstract correctness of much that is said by Judge Russell, I do not concur in the decision of the majority. I think the trial judge fairly stated the statutory difference relating to the evidence of an accomplice in felony and misdemeanor cases, and made a concrete application of that law to the facts of the case and the contention of counsel. I also think that the presiding judge fully drew the sting from the improper remarks of the solicitor-general, if, indeed, they were improper. Both special assignments of error, in my opinion, have no material relation to the merits of the case; and the consideration given to them by the majority of the court is largely in excess of their importance.